     Case 2:20-cv-02191-JAM-AC Document 1 Filed 11/02/20 Page 1 of 8



1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10
11
         Orlando Garcia,                          Case No.
12
                 Plaintiff,
13
           v.                                     Complaint For Damages And
                                                  Injunctive Relief For
14
         Heritage Inn of Sacramento,              Violations Of: Americans With
         LLC, A Nevada Limited Liability          Disabilities Act; Unruh Civil
15
         Company;                                 Rights Act
16
                Defendants,
17
18
19
20         Plaintiff Orlando Garcia complains of Heritage Inn of Sacramento,
21   LLC, A Nevada Limited Liability Company (“Defendants”), and alleges as
22   follows:
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is
25   substantially limited in his ability to walk. He suffers from cerebral palsy. He
26   has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
27     2. Defendant Heritage Inn of Sacramento, LLC owns and operates the
28   Staybridge Suites Sacramento Airport Natomas located at 140 Promenade


                                            1

     Complaint
     Case 2:20-cv-02191-JAM-AC Document 1 Filed 11/02/20 Page 2 of 8



1    Circle, Sacramento, California, currently and at all times relevant to this
2    complaint.
3      3. Plaintiff does not know the true names of Defendants, their business
4    capacities, their ownership connection to the property and business, or their
5    relative responsibilities in causing the access violations herein complained of,
6    and alleges a joint venture and common enterprise by all such Defendants.
7    Plaintiff is informed and believes that each of the Defendants herein, is
8    responsible in some capacity for the events herein alleged, or is a necessary
9    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of other
11   Defendants are ascertained.
12   JURISDICTION:
13     4. The Court has subject matter jurisdiction over the action pursuant to 28
14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
16     5. Pursuant to supplemental jurisdiction, an attendant and related cause
17   of action, arising from the same nucleus of operative facts and arising out of
18   the same transactions, is also brought under California’s Unruh Civil Rights
19   Act, which act expressly incorporates the Americans with Disabilities Act.
20     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
21   founded on the fact that the real property which is the subject of this action is
22   located in this district and that Plaintiff's cause of action arose in this district.
23     PRELIMINARY STATEMENT
24     7. This is a lawsuit challenging the reservation policies and practices of a
25   place of lodging. Plaintiff does not know if any physical or architectural
26   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
27   violated any construction-related accessibility standard. Instead, this is about
28   the lack of information provided on the hotel’s reservation website that would


                                               2

     Complaint
     Case 2:20-cv-02191-JAM-AC Document 1 Filed 11/02/20 Page 3 of 8



1    permit plaintiff to determine if there are rooms that would work for him.
2      8. After decades of research and findings, Congress found that there was
3    a “serious and pervasive social problem” in America: the “discriminatory
4    effects” of communication barriers to persons with disability. The data was
5    clear and embarrassing. Persons with disabilities were unable to “fully
6    participate in all aspects of society,” occupying “an inferior status in our
7    society,” often for no other reason than businesses, including hotels and
8    motels, failed to provide information to disabled travelers. Thus, Congress
9    decided “to invoke the sweep of congressional authority” and issue a “national
10   mandate for the elimination of discrimination against individuals with
11   disabilities,” and to finally ensure that persons with disabilities have “equality
12   of opportunity, full participation, independent living” and self-sufficiency.
13     9. As part of that effort, Congress passed detailed and comprehensive
14   regulations about the design of hotels and motels. But, as importantly,
15   Congress recognized that the physical accessibility of a hotel or motel means
16   little if the 61 million adults living in America with disabilities are unable to
17   determine which hotels/motels are accessible and to reserve them. Thus,
18   there is a legal mandate to provide a certain level of information to disabled
19   travelers.
20     10. But despite the rules and regulations regarding reservation procedures,
21   a 2019 industry article noted that: “the hospitality sector has largely
22   overlooked the importance of promoting accessible features to travelers.”
23     11. These issues are of paramount important. Persons with severe
24   disabilities have modified their own residences to accommodate their unique
25   needs and to ameliorate their physical limitations. But persons with disabilities
26   are never more vulnerable than when leaving their own residences and having
27   to travel and stay at unknown places of lodging. They must be able to ascertain
28   whether those places work for them.


                                             3

     Complaint
     Case 2:20-cv-02191-JAM-AC Document 1 Filed 11/02/20 Page 4 of 8



1      FACTUAL ALLEGATIONS:
2      12. Plaintiff planned on making a trip in December of 2020 to the
3    Sacramento, California, area.
4      13. He chose the Staybridge Suites Sacramento Airport Natomas located at
5    140 Promenade Circle, Sacramento, California, because this hotel was at a
6    desirable price and location.
7      14. Plaintiff needs an accessible guestroom. He needs clearance around
8    beds, he needs accessible restroom facilities including accessible sinks,
9    accessible tubs or showers and accessible toilets. He needs sufficient
10   maneuvering clearance in and around the guestroom. He needs accessories to
11   be located within an accessible reach range. In short, he benefits from and
12   needs compliant accessible guestroom features.
13     15. Plaintiff went to the Staybridge Suites Sacramento Airport Natomas,
14   reservation                               website                            at
15   www.ihg.com/staybridge/hotels/us/en/sacramento/sactr/hoteldetail/hotelr
16   oom-rates seeking to book an accessible room at the Sacramento location on
17   October 20, 2020.
18     16. Plaintiff found that there was little information about the accessibility
19   of the rooms. For example, under the “Accessibility Hotel Areas”, heading, it
20   mentions features such as: “Wheelchair Accessible Rooms Available,”
21   “Elevators”, “Registration Desk”, “Exercise Facility”, “Business Center”, and
22   “Pool”. Under the “Hotel Areas with Accessible Routes from Accessible Public
23   Entrance” it mentions features such as: “Registration Desk”, “ADA Compliant
24   Guest Rooms and Access Routes”, and “Meeting room”. Under the “Provided
25   By Hotel” heading, it mentions features such as: “Accessible Self-Parking
26   Available”, “Van Accessible Self-Parking Available” and “Ramp Access to
27   Property”. The information provided is vague and conclusory. Likewise, under
28   the “1 King Bed Hear Mobility Access Tub Nonsmoking” room descriptions, it


                                           4

     Complaint
     Case 2:20-cv-02191-JAM-AC Document 1 Filed 11/02/20 Page 5 of 8



1    merely states: “One-bedroom suite with a king bed. Bathroom features a
2    bathtub with a permanent seat affixed to the tub as appropriate grab bars
3    control and other features.” Under the “1 King Bed Hear Access Roll in Shower
4    Nosmk” room, it merely states: “Bathroom features a shower stall with no curb
5    where an individual can roll a wheelchair all the way into the shower and
6    maneuver in the space.” These vague and conclusory statements offer little
7    detail. For example, there is no specific information on whether the desk/table
8    in the room is accessible, if the or if the sink and toilet are accessible, or if the
9    room has accessible clear floor space.
10     17. The defendant’s reservation system failed to identify and describe the
11   accessible features in the guestroom chosen by the plaintiff in enough detail to
12   reasonably permit him to assess independently whether the particular
13   guestroom met his accessibility needs. The few photos that accompany those
14   rooms show limited accessibility features of the room displayed on the website.
15     18. This lack of information created difficulty for the plaintiff and the idea
16   of trying to book this room -- essentially ignorant about its accessibility --
17   caused discomfort for the Plaintiff.
18     19. Plaintiff would like to patronize this hotel but is deterred from doing so
19   because of the lack of detailed information through the hotel’s reservation
20   system. Plaintiff not only travels frequently but is always on the lookout for
21   businesses that violate the law and discriminate against him and other persons
22   with disabilities, intending to have them comply with the law and pay statutory
23   penalties.
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                              5

     Complaint
     Case 2:20-cv-02191-JAM-AC Document 1 Filed 11/02/20 Page 6 of 8



1    complaint.
2      21. Under the ADA, it is an act of discrimination to fail to make reasonable
3    modifications in policies, practices, or procedures when such modifications
4    are necessary to afford goods, services, facilities, privileges advantages or
5    accommodations to person with disabilities unless the entity can demonstrate
6    that taking such steps would fundamentally alter the nature of the those goods,
7    services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
8    12182(B)(2)(A)(ii).
9      22. Specifically, with respect to reservations by places of lodging, a
10   defendant must ensure that its reservation system, including reservations
11   made by “any means,” including by third parties, shall:
12                   a. Ensure that individuals with disabilities can make
13                         reservations for accessible guest rooms during the same
14                         hours and in the same manner as individuals who do not
15                         need accessible rooms;
16                   b. Identify and describe accessible features in the hotels and
17                         guest rooms offered through its reservations service in
18                         enough detail to reasonably permit individuals with
19                         disabilities to assess independently whether a given hotel
20                         or guest room meets his or her accessibility needs; and
21                   c. Reserve, upon request, accessible guest rooms or specific
22                         types of guest rooms and ensure that the guest rooms
23                         requested are blocked and removed from all reservations
24                         systems.
25             See 28 C.F.R. § 36.302(e).
26     23. Here, the defendant failed to modify its reservation policies and
27   procedures to ensure that it identified and described accessible features in the
28   hotels and guest rooms in enough detail to reasonably permit individuals with


                                              6

     Complaint
     Case 2:20-cv-02191-JAM-AC Document 1 Filed 11/02/20 Page 7 of 8



1    disabilities to assess independently whether a given hotel or guest room meets
2    his or her accessibility needs and failed to ensure that individuals with
3    disabilities can make reservations for accessible guest rooms during the same
4    hours and in the same manner as individuals who do not need accessible
5    rooms.
6    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
7    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
8    Code § 51-53.)
9      24. Plaintiff repleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12   that persons with disabilities are entitled to full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishment of
14   every kind whatsoever within the jurisdiction of the State of California. Cal.
15   Civ. Code §51(b).
16     25. The Unruh Act provides that a violation of the ADA is a violation of the
17   Unruh Act. Cal. Civ. Code, § 51(f).
18     26. Defendants’ acts and omissions, as herein alleged, have violated the
19   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
20   reservation policies and practices.
21     27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
22   and discomfort for the plaintiff, the defendants are also each responsible for
23   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
24          PRAYER:
25          Wherefore, Plaintiff prays that this Court award damages and provide
26   relief as follows:
27       1. For injunctive relief, compelling Defendants to comply with the
28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                             7

     Complaint
     Case 2:20-cv-02191-JAM-AC Document 1 Filed 11/02/20 Page 8 of 8



1    plaintiff is not invoking section 55 of the California Civil Code and is not
2    seeking injunctive relief under the Disabled Persons Act at all.
3        2. Damages under the Unruh Civil Rights Act, which provides for actual
4    damages and a statutory minimum of $4,000 for each offense.
5        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
6    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
7
8
9    Dated: October 30, 2020                 CENTER FOR DISABILTY ACCESS
10
11
12
13                                           By:
14                                           Russell Handy, Esq.
15
                                             Attorneys for Plaintiff

16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
